Citation Nr: 1611883	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  13-16 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to May 8, 2015, and in excess of 30 percent thereafter, for posttraumatic stress disorder (PTSD) with panic disorder and agoraphobia.  

2.  Entitlement to an effective date earlier than June 17, 2015, for the grant of service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H.M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from March 1997 to June 1997, February 2003 to April 2004, and January 2005 to October 2008.  The Veteran also had periods of Reserve service.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for PTSD and assigned a 10 percent rating.  Jurisdiction of the Veteran's claim file is currently maintained at the Waco, Texas RO.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The Veteran was scheduled for a videoconference hearing before the Board in February 2016.  He subsequently cancelled it and submitted a withdrawal for the increased rating claim for his PTSD, which is discussed more fully below.  

The issue of entitlement to an earlier effective date for the grant of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On March 1, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal of entitlement to an increased rating for his PTSD.  

CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to an increased rating for PTSD are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

Just prior to his hearing scheduled in February 2016, the Veteran told his representative to cancel his hearing because he was going to withdraw his increased rating claim for PTSD.  In May 2015, the RO had increased the Veteran's PTSD rating to 30 percent, effective May 8, 2015.  In March 2016, the Veteran indicated that he wished to withdraw his claim.  The withdrawal has been associated with the electronic claims file.  Hence, there remains no allegation of error of fact or law for appellate consideration in regard to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to an increased rating for PTSD.


ORDER

The claim of entitlement to a disability rating in excess of 10 percent prior to May 8, 2015, and in excess of 30 percent thereafter for PTSD is dismissed.

REMAND

In an August 2015 rating decision, the RO awarded service connection for sleep apnea, and assigned a 50 percent rating, effective June 17, 2015.  In a statement received by the Veteran in March 2016, he expressed disagreement with the effective date of the award of service connection for sleep apnea.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

A Statement of the Case on the issue of entitlement to an effective date earlier than June 17, 2015, for the grant of service connection for sleep apnea should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to the new issue.  If the Veteran perfects an appeal with respect to this, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


